GUY, J.
Costs upon a motion, not disposing of the merits of a cause, even though awarded by an order of the Appellate Division, are deemed interlocutory, and are not enforceable against real property or by supplementary proceedings. Code Civ. Proc. § 779; Pettis v. Schwartz, 139 App. Div. 904, 123 N. Y. Supp. 1137; In re Stoddard, 128 App. Div. 759, 113 N. Y. Supp. 157; Seabury, City Court Practice, pp 1096, 1097.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs. All concur.